IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                 No. 02-40644

                               Summary Calendar


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                    versus

PAUL TERRELL THOMAS,

                                                Defendant-Appellant.




            Appeal from the United States District Court
                  For the Eastern District of Texas
                            (1:00-CR-32-3)


                               November 21, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Paul Terrell Thomas appeals the district court’s judgment

following his guilty-plea conviction for one count of conspiracy to

possess with     intent   to    distribute   five   kilograms    or   more   of

cocaine, a violation of 21 U.S.C. § 846.           Thomas first argues that

the district court erred in using an incident that occurred in




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
December 1999 to calculate the amount of cocaine for which he

should be held responsible.

     The district court’s determination of the quantity of drugs

attributable     to     a    defendant      for     purposes     of   calculating     his

sentence is a factual finding that this court reviews for clear

error.1    Because Thomas adduced no evidence in the district court

to rebut the facts recited in the presentence report (PSR), the

district court was free to adopt these facts and rely upon them in

sentencing Thomas.2

     The PSR details Thomas’ involvement with the December 1999

incident and shows that Thomas was substantially involved with this

incident.       The facts as recited in the PSR also show that the

December 1999 incident was part of the offense of conviction, not

an extraneous offense.               Thomas has not shown that the district

court erred in using the December 1999 incident to calculate the

amount of cocaine for which he should be held responsible.

     Thomas      also       argues     that       the   district      court   erred   in

determining that he was a leader or organizer of the criminal

conspiracy for which he was convicted.                   Thomas has not shown that

the district court clearly erred in concluding, based on the facts

set forth in the PSR, that the conspiracy involved five or more

people    and    that       Thomas    was     a    leader   or     organizer    of    the



     1
         United States v. Vine, 62 F.3d 107, 109 (5th Cir. 1995).
     2
         United States v. Vital, 68 F.3d 114, 120 (5th Cir. 1995).

                                              2
conspiracy.3      Because Thomas has shown no error in the district

court’s judgment, that judgment is AFFIRMED.




     3
         United States v. Lage, 183 F.3d 374, 383 (5th Cir. 1999).

                                       3